DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 12/1/2020.
Claims 1-4 are currently pending. 
Information Disclosure Statement
The IDS filed on 4/27/2022 has been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sperry et al. US 2006/0218884.
Regarding claim 1: 
Sperry teaches a method of forming a package around a product to be shipped in a packaging forming system, the method comprising: 
placing a product (P) to be packaged on a pathway of a packaging forming system (20) supported by an adjustable table (66) of the packaging forming system; 
determining a distance that the adjustable table is to be moved in an upwardly or downwardly direction to align a centerline of the product to be packaged with nip rollers (70/72) of the packaging forming system with a controller (88) of the packaging forming system; 
moving the adjustable table the determined distance in an upwardly or downwardly direction to align the centerline of the product to be packaged with nip rollers of the packaging forming system based with the controller of the packaging forming system ([0039], “a product P is placed on the conveying mechanism on the upper surface 66. A cycle start button is pressed, which causes the controller 88 to execute a series of operations as follows: the controller 88 causes the height detector 76 to measure the height of the product P, the signal from the detector 76 is relayed back to the controller, and based on the height of the product P, the controller 88 activates the various motors or actuators to cause the infeed bed 66 to be adjusted, if necessary, in order to center the product P to the nip between the rollers 70, 72 before the product P is advanced into the nip.”); 
running side edges of the bottom sheet material (24) and side edges of a top sheet material (22) through the nip rollers (87) to form sides of a package on either side of the product ([0028]); and 
engaging a cross seal device (98 and/or 85) to engage the bottom sheet material and the top sheet material in a direction transverse to the direction that the bottom sheet material and the top sheet material are traveling in the packaging forming system to form a leading end and trailing end of the package ([0039] and/or [0028]). 
Regarding claim 2: 
Sperry teaches the method according to claim 1, as discussed above, wherein the step of placing a product to be packaged on the pathway of the packaging forming system comprises using laser lines ([0033]) and a placement gate (see products P between sidewalls of 40 that act as an alignment gate) to determine where to place the product on the pathway. 
Regarding claim 4: 
Sperry teaches the method according to claim 1, as discussed above, wherein the step of determining a distance that the adjustable table is to be moved comprises taking a height measurement with one or more sensors and communicating the height measurement to the controller and the controller calculating the distance to move the adjustable table ([0039]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sperry, as applied above.
Regarding claim 3: 
Sperry teaches the method according to claim 1, as discussed above, wherein the step of determining a distance that the adjustable table is to be moved comprises taking a measurement of a distance between a measuring point (e.g. the measuring device) and the product as the product travels along the pathway with a sensor (76), communicating the measurement to the controller and the controller calculating the distance to move the adjustable table ([0039]). 
Sperry does not explicitly teach the measurement distance being between a measuring point and a leading edge of the product, however, it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to measure any point of the product, including the leading edge, to measure the distance to move the table. Measuring the leading edge of the product would be the first possible instant such a measurement could take place and would therefore be an obvious option for a person having ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731